DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2011/0228255).
As to claim 7, Li et al disclose (fig. 1) a Brillouin (Brillouin) scattering (scattering) measurement method that uses a composite pulse train (two lights, two incident light, main light pulse & sub light pulse) composed of composite pulses (two lights, two incident light, main light pulse & sub light pulse) with an interval (interval, frequency), (paragraphs [0058], [0074]) of the composite pulse train (two lights, two incident light, main light pulse & sub light pulse), (paragraphs [0056], [0058]) being longer (longer) than a phonon (phonon) lifetime (life duration), (paragraph [0092]); each composite pulse (two lights, two incident light, main light pulse & sub light pulse) being formed of two kinds of optical pulses (main light pulse & sub light pulse) having different durations (life duration, predetermined duration, cell duration, frequency differences), (paragraphs [0092]) generated (generates) from a laser light (light pulse) from a laser source (3), (paragraphs [0048], [0058]), by combining (via optical couplers 8 & 30) both optical pulses (main light pulse & sub light pulse) as a pair to be located at respective 
As to claim 8, Li et al disclose (fig. 1) a Brillouin (Brillouin) scattering (scattering) measurement method that uses a composite pulse train (two lights, two incident light, main light pulse & sub light pulse) composed of composite pulses (two lights, two incident light, main light pulse & sub light pulse) with an interval (frequency, interval), (paragraphs [0058], [0074]) of the composite pulse train (two lights, two incident light, main light pulse & sub light pulse) longer (longer) than a phonon (phonon) lifetime (life duration), (paragraph [0092]); each composite pulse (two lights, two incident light, main light pulse & sub light pulse) being formed of two kinds of optical pulses (main light pulse & sub light pulse) having different durations (life duration, predetermined duration, cell duration, frequencies differences), (paragraphs [0071], [0092]) generated (generates) from a laser light (light pulse) from a laser source (3), (paragraphs [0048], [0058]), by combining (via optical couplers 8 & 30) both optical pulses (main light pulse & sub light pulse) as a pair (light pulse) to be located at respective predetermined time positions, (paragraph [0056]); and injects the composite pulse train (two lights, two incident light, main light pulse & sub light pulse) into one end of an optical fiber (15) provided to a measurement object (object measured, i.e., piping, oil field, tubulars, bridge, tunnel, dam, building, ground), (paragraph [0070]), to measure physical quantities (strain & temperature) of the measurement object (object measured, i.e., piping, oil field, tubulars, bridge, tunnel, dam, building, ground), (paragraphs [0070], [0074]) from frequency shift change (frequencies differences) of Brillouin backscattered light (Brillouin scattering phenomenon) generated by the composite pulse train (two lights, two incident light, main light pulse & sub light pulse) in the optical fiber 
As to claim 9, Li et al disclose (fig. 1) the Brillouin scattering (Brillouin scattering) measurement method wherein measurement of the Brillouin backscattered light (Brillouin scattering phenomenon) is repeated 210 to 214 times, and polarization (polarization) detected by 
As to claim 10, Li et al disclose (fig. 1) the Brillouin scattering (Brillouin scattering) measurement method wherein measurement of the Brillouin backscattered light (Brillouin scattering) is repeated 210 to 214 times (via high spatial resolution), and polarization (polarization) detected by the optically heterodyne-receiving (14) is polarization-treated by splitting (via coupler 7) the detected signal (light reception signal) into a polarization-component signal (polarization signal) in a direction of an injection plane and a polarization-component signal (polarization signal) in a direction orthogonal to the injection plane, and by (13) calculating (calculating) respective spectra (spectrum) from the polarization-component signals (polarization signal) obtained from each measurement, to accumulate the polarization-component spectra (polarization signal), to calculate (calculate) the synthetic spectrum (spread spectrum), (paragraphs [0082], [0083]).
As to claim 11, Li et al disclose (fig. 1) the Brillouin scattering (Brillouin scattering) measurement method wherein the synthetic spectrum (spread spectrum) is calculated (calculated) by performing (fig. 5) phase correction (via LN phase modulator 111 ) determined from a Kerr 
As to claim 12, Li et al disclose (fig. 1) the Brillouin scattering (Brillouin scattering) measurement method wherein the synthetic spectrum (spread spectrum) is calculated (calculated) by (fig. 5) performing phase correction (via LN phase modulator 111) determined from a Kerr effect coefficient, power (power) of the optical pulses (main light pulse, sub light pulse), and a distance (distance) to a measurement point of the measurement object (object measured, i.e., piping, oil field, tubulars, bridge, tunnel, dam, building, ground), (paragraph [0070]), and then the phase corrected synthetic spectrum (spread spectrum) is accumulated or the synthetic spectrum (spread spectrum) is calculated (calculated) in a complex (complex) form to take an absolute value (absolute value 1) of the complex-form (complex) synthetic spectrum (spread spectrum) without performing the phase correction (via LN phase modulator 111) and then the absolute value (absolute value 1) is polarization-treated (via polarization adjustment unit 6) and accumulated, to calculate finally a synthetic spectrum (spread spectrum), (paragraphs [0082], [0083], [0085], [0087]).
As to claim 13, Li et al disclose (fig. 1) a Brillouin scattering (Brillouin scattering) measurement system configured to measure a frequency shift (Brillouin frequency shift) of Brillouin backscattered light (Brillouin scattering phenomenon), (paragraphs [0015]-[0016]) comprising: a laser light source (semiconductor laser, DFB laser, Bragg reflector laser), (paragraph [0051]); a probe light generator (1) configured to generate a probe light (probe light), (see paragraph [0085]) for measuring physical quantities (strain & temperature) of a measurement object (object measured, i.e., piping, oil field, tubulars, bridge, tunnel, dam, building, ground), (paragraphs [0070], [0078]), the probe light generator (1) including: a pulse generator (3) generating (generates), from a laser light (light pulse) from the laser light source (3), (paragraphs [0048], [0058], [0060]), two kinds of optical pulses (two lights, two incident light, main light pulse & sub light pulse) having durations different (frequencies differences) from each other, (paragraphs [0058], [0071]); (fig. 5) a phase selector (LN phase modulator 111) having a plurality of pieces of phase information (phase of incident light L1, L2, L3) based on two Golay code sequences (Golay code sequences), (paragraphs [0059], [0122]-[0123]), and selecting a piece of the phase information (phase of incident light L1, L2, L3, L4, L5) to be sent (paragraph [0122]); a phase shifter (101) phase-modulating (modulating) one of the optical pulses (two lights, two incident light, main light pulse & sub light pulse) to impart to the one optical pulse (light pulse) the pieces of phase information (phase of incident light L1, L2, L3, L4, L5) received from the phase selector (101), (paragraph [0122]); and a pulse combiner (7, 30) combining as a pair the phase-modulated pulse (two lights, two incident light, main light pulse & sub light pulse) and the other pulse (two lights, two incident light, main light pulse & sub light pulse) and locates both pulses (main light pulse, sub light pulse) at respective predetermined time positions (positions in fiber 15), an optical heterodyne receiver (14) optically heterodyne-
As to claim 14, Li et al disclose (fig. 1) the Brillouin scattering (Brillouin scattered phenomenon) measurement system wherein the duration (duration) of the optical pulse (main light pulse) is set equal to or shorter (cell duration is 0.1 ns) than one twentieth of a coherence time (predetermined duration) of the laser (light pulse) that is defined by the inverse (reciprocal) of product of a linewidth (spectral line width, wide band) of the laser (light pulse) and                         
                            π
                        
                    , and an interval (interval, frequency) between adjacent pulses (light pulses) of the composite pulse train (two lights, two incident light, main light pulse & sub light pulse) is set equal to or long (longer) than a sum of the short pulse (sub light pulse) duration (duration) and the long pulse (main light pulse) duration (duration), (paragraphs [0092], [0093]).
Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878 



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878